EXHIBIT 10.4

 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

AMENDMENT NUMBER TWO

 

TO THE OPERATING AGREEMENT OF ENFISSION, LLC

 

This Amendment Number Two (“Amendment Two”) to the January 25, 2018 Operating
Agreement (“OA”) of Enfission, LLC, a Delaware limited liability company (the
“Company”), amends the existing OA and shall be deemed effective as of the
original signing date of the Operating Agreement, January 25, 2018.

 

In accordance with OA Section 7.6(a), Lightbridge Corporation and Framatome
Inc., (each a “Member” and collectively, all of the “Members” of the Company)
hereby approve the following Amendments to the OA (double underline indicates
added language and strikethrough indicates deleted language):

 

1. Section 4.2 (Additional Capital Contributions) [. • .]

 

(f) The Initial Members agree that their cash and/or non-cash contributions to
the Company will be made in such a manner that their capital accounts ultimately
will be balanced. [*****]

 

This Amendment Two may be executed by the Members in one or more counterparts,
all of which shall be considered one and the same, and all of which shall have
an effective date of January 25, 2018. All other sections of the OA in effect
prior to this Amendment Two shall continue in full force and effect, and all
actions taken by the Enfission Board of Directors and Enfission Management
consistent with the terms of this Amendment Two are hereby ratified and
confirmed.

 

[Signature page follows.]

 

  1

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

IN WITNESS WHEREOF, the undersigned, who are all of the Members of the Company,
intending to be legally bound, have executed this Amendment Two as of the
date(s) set forth below, with such Amendment Two to be effective as of January
25, 2018.

 

LIGHTBRIDGE CORPORATION

 

By:

/s/ Seth Grae

 

Date: September 13, 2018

Name:

Seth Grae

 

 

Title:

President and Chief Executive Officer

 

 

FRAMATOME INC.

 

By:

/s/ Robert Freeman

 

Date: September 13, 2018

Name:

Robert Freeman

 

 

Title:

Vice President, Fuel Commercial and Customer Center

 

 



2



 